Name: Regulation (EEC) No 1247/73 of the Council of 14 may 1973 on the conclusion of a protocol laying down certain provisions relating to the agreement establishing an association between the European Economic Community and the Republic of Cyprus consequent on the accession of new Member States to the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 73 Official Journal of the European Communities No L 133/87 REGULATION (EEC) No 1247/73 OF THE COUNCIL of 14 May 1973 on the conclusion of a Protocol laying down certain provisions relating to theAgreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the Accession of new Member States to the European Economic Community European Economic Community and the Republic of Cyprus consequent on the Accession of new Member States to the European Economic Community, the Final Act thereof, together with the declarations and exchange of letters annexed thereto , are hereby concluded, approved and confirmed on behalf of the Community . The texts of the Protocol and the Final Act are annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof ; Having regard to the Treaty 0 ) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed on 22 January 1972, and in particular Article 108 of the Act annexed thereto ; Having regard to the recommendation from the Commission ; Having regard to the Opinion of the European Parliament; Whereas it is desirable to conclude the Protocol laying down certain provisions relating to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the Accession of new Member States to the European Economic Community, Article 2 As regards the Community, the President of the Council of the European Communities shall , in application of Article 18 of the Protocol , effect notification that the procedures necessary for the entry into force of the Protocol have been completed ( 2 ). Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Protocol fixing certain provisions relating to the Agreement establishing an Association between the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1973 . For the Council The President R. VAN ELSLANDE (2 ) The date of entry into force of the Protocol shall be published in the Official Journal of the European Communities .OJ No L 73 , 27. 3 . 1972, p . 5 .